DETAILED ACTION
Election/Restrictions
1.    Applicant’s election without traverse of claims 42-53 in the reply filed on 6/14/2022 is acknowledged.
Claims 1-18 and 29-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2022.
Oath/Declaration
2.	Oath and declaration are missing.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 3/12/2020 and 3/12/2020 and 5/28/2020 and 1/19/2021 and 1/19/2021 and 3/25/2021 and 12/16/2021 and 12/16/2021 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 102
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 42 -44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rando Business KK (JP 2003 085662 A).
Regarding claim 42,  Rando discloses a  method comprising transmitting, over a communication network, first image and/or measurement data associated with and/or including a first image and/or measurement of a person's retina fundus, and receiving, over the communication network, an identity of the person (a method of receiving an image of a user retina fundus for a camera and transmitting the image via transmitting mean over a network such as the internet (communication) to a monitoring device and receives an authentication signal and over a network (pages 5,16 and 17).  
Regarding claim 43, Rando discloses further comprising obtaining, from an imaging and/or measurement apparatus, the first image and/or measurement (pages 5 and 17).  
Regarding claim 44, Rando discloses further comprising capturing, by the imaging and/or measurement apparatus, the first image and/or measurement of the person's retina fundus (pages 5,16 and 17).  
Claim(s) 42 -49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rando Business KK (JP 2003 085662 A) further in view of Arienzo et al (2020/0193592 A1).
Regarding claim 45,  depends on claim 42 , Rando discloses all of the claimed limitations except   wherein transmitting the first image and/or measurement data comprises transmitting a compressed version of the first image and/or measurement. 
Arienzo et al discloses wherein transmitting the first image and/or measurement data comprises transmitting a compressed version of the first image and/or measurement. (paragraph 0094).
It would be obvious to teaching transmitting image data or measurement data transmitting data device to computer via network communication device can be a compressed version. 
Regarding claim 46, depends on 42, Rando discloses all of the claimed limitations except further comprising extracting the first image and/or measurement data from the first image and/or measurement, wherein the first image and/or measurement data is indicative of features of the person's retina fundus.  
Arienzo et al discloses extracting the first image and/or measurement data from the first image and/or measurement, wherein the first image and/or measurement data is indicative of features of the person's retina fundus.  
It would be obvious to teaching first image or measurement data from the  image and/or measurement and  the image and/or measurement data is indicative of features of the person's retina fundus in to the  Rando communication network for the purpose determine medical condition of the person as taught by Arienzo (paragraph 0003).
Regarding claim 47, depends on claim 42, Rando discloses all of the claimed limitations except wherein the first image and/or measurement data comprises translationally and rotationally invariant features of the person's retina fundus.  
Arienzo et al discloses wherein the first image and/or measurement data comprises translationally and rotationally invariant features of the person's retina fundus (paragraph 0094).
It would be obvious to teaching wherein the first image and/or measurement data comprises translationally and rotationally invariant features of the person's retina fundus
in to the  Rando communication network for the purpose determine medical condition of the person as taught by Arienzo (paragraph 0003).
Regarding claim 48 , combination of Rando Business KK  further in view of Arienzo et al discloses wherein the translationally and rotationally invariant features comprise branch endings and bifurcations of blood vessels of the person's retina fundus (paragraph 0089).  
Regarding claim 49, combination of Rando Business KK further in view of Arienzo et al discloses wherein the translationally and rotationally invariant features comprise an optic disc of the person's retina fundus.
Claim(s) 50-53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rando Business KK (JP 2003 085662 A) in view of Arienzo et al (2020/0193592 A1) further in view Huang (EP 3561795A1).  
Regarding claim 50, depends on claim 47, claim 51 depends on claim 50, Rando Business KK   in view of Arienzo et al discloses all of the claimed limitations except the r measurement field-of-view between 30 and 45 degrees and digital camera.
 Huang discloses measurement field-of-view between 30 and 45 degrees (i.e., narrow field of view) and digital camera.
It would be obvious to teaching measurement field-of-view between 30 and 45 degrees (i.e., narrow field of view) and digital camera in to the Rando communication network for the purpose simulation generation module can generate and display augmented reality images that merge the real stero videos as taught by Huang (abstract).  
Regarding claim 53, combination of Rando Business KK  in view of Arienzo et al  further in view Huang (EP 3561795A1) further comprising granting the person access to a device after receiving the identity.  
Conclusion
5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/22/2022